Name: Commission Regulation (EEC) No 682/82 of 24 March 1982 fixing the average world market price, the indicative yield and the amount to be deducted from the aid payable in Greece for linseed for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 3. 82 Official Journal of the European Communities No L 79/23 COMMISSION REGULATION (EEC) No 682/82 of 24 March 1982 fixing the average world market price, the indicative yield and the amount to be deducted from the aid payable in Greece for linseed for the 1981/82 marketing year have supplied the Commission with the results of the sampling, carried out pursuant to Article 2a (2) of that Regulation, regarding the yields per hectare of seed harvested from each of the types of flax referred to in Articles 7a and 10a of the said Regulation in the homogeneous production areas ; whereas, on the basis of those results, the indicative yield for linseed should be that specified below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 For the 1981 /82 marketing year, the average world market price for linseed shall be 31-534 ECU per 100 kilograms. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), and in particular Article 2 (4) thereof, Whereas an average world market price for linseed must be determined each year according to the criteria laid down in Council Regulation (EEC) No 1774/76 (2); Whereas Article 4 of Commission Regulation (EEC) No 1799/76 (3), as last amended by Regulation (EEC) No 1977/80 (4), provides that this average price is to be the arithmetic mean of the world market prices as referred to in that Article and recorded each week over a representative period ; Whereas the most representative period for the marke ­ ting of Community linseed may be taken to be that from 31 August 1981 to 5 February 1982 ; whereas this is therefore the period to be taken into account ; Whereas the application of all these provisions produces the average world market price for linseed specified below ; Whereas Article 81 (3) of the Act of Accession of Greece provides that the amount of aid for linseed harvested in Greece shall be reduced by the amount of customs duties applied by that country to imports of this product from non-member countries ; Whereas Article 2 (2) of Regulation (EEC) No 569/76 provides that the subsidy is to be granted for a produc ­ tion figure obtained by applying an indicative yield to the areas sown and harvested ; whereas that yield must be determined by applying the criteria laid down in Regulations (EEC) No 569/76 and (EEC) No 1774/76 ; Whereas, in accordance with Article 17 ( 1 ) of Regula ­ tion (EEC) No 1 799/76, the producer Member States Article 2 For the 1981 /82 marketing year the aid for linseed shall be reduced by 0-310 ECU per 100 kilograms for seeds harvested in Greece. Article 3 For the 1981 /82 marketing year, the indicative yields for linseed shall be : (a) for seed flax :  1 650 kilograms per hectare for flax produced in the United Kingdom and in the Federal Republic of Germany,  1 440 kilograms per hectare for flax produced in Denmark, Ireland and in the French depart ­ ments of : Aisne, Aube, CÃ ´te-d'Or, Deux ­ SÃ ¨vres, Eure-et-Loir, Essonne, Loiret, Meuse, Oise, Seine-et-Marne, Yvelines,  900 kilograms per hectare for flax produced in the French departments of Allier, Ardennes, Cher, Eure, Haute-Marne, Indre, Loir-et-Cher, Marne, Nieve, Yonne and in the Italian regions of Puglia, Toscana and Umbria,  550 kilograms per hectare for flax produced in the other areas of the Community ; (') OJ No L 67, 15. 3 . 1976, p. 29. 0 OJ No L 199, 24. 7 . 1976, p. 1 . (3) OJ No L 201 , 27. 7. 1976, p . 14. (*) OJ No L 192, 26. 7. 1980, p. 24. No L 79/24 Official Journal of the European Communities 25. 3 . 82 (b) for fibre flax : 1 . retted but not de-seeded :  1 600 kilograms per hectar for flax produced in the Ijsselmeerpolders in the Netherlands,  1 250 kilograms per hectare for flax grown in the other parts of the Netherlands, 2. flax otherwise than retted but not de-seeded :  1 650 kilograms per hectare for flax produced in the Ijsselmeerpolders in the Netherlands,  1 440 kilograms per hectare for flax produced in the Belgian communes referred to under (b) 1 , third indent,  1 300 kilograms per hectare for flax produced in the other parts of the Nether ­ lands,  980 kilograms per hectare for flax produced in the following Belgian communes : Asse ­ nede, Beveren-Waas, Blankenberge, Bredene, Brugge, Damme, De Haan, De Panne, Diksmuide (with the exception of Vladslo and Woumer), Gistel , Jabbeke, Knokke-Heist, Koksijde, Lo-Reninge, Middelkerke, Nieuwpoort, Oostende, Oudenberg, Sint-Laureins, Veurne, Zuien ­ kerke,  1 240 kilograms per hectare for flax produced in the French departments of Aisne, Eure, Eure-et-Loire, Nord, Oise, Seine-et-Marne,  1 070 kilograms per hectare for flax produced in the other parts of Belgium,  880 kilograms per hectare for flax produced in the other regions of the Community. Article 4  870 kilograms per hectare for flax produced in the other parts of Belgium,  840 kilograms per hectare for flax produced in the French department of Nord,  740 kilograms per hectare for flax produced in the other areas of the Community ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1982. For the Commission Poul DALSAGER Member of the Commission